DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.    This Office Action is in response to the application filed on 10/12/2021. Claims 1 through 9 are presently pending and are presented for examination.

3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,390,241 hereafter Douglas. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim 1 of instant application is the as combined claims 1 and  2 of Douglas.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,390,241 hereafter Douglas. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 2 and claim 3 of Douglas are essentially the same.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,390,241 hereafter Douglas. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 3 and claim 4 of Douglas are essentially the same.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,390,241 hereafter Douglas. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 4 and claim 5 of Douglas are essentially the same.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,390,241 hereafter Douglas. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 5 and claim 6 of Douglas are essentially the same.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,390,241 hereafter Douglas. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 6 and claim 7 of Douglas are essentially the same.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,390,241 hereafter Douglas. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 7 and claim 8 of Douglas are essentially the same.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,390,241 hereafter Douglas. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 8 and claim 9 of Douglas are essentially the same.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,390,241 hereafter Douglas. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 9 and claim 10 of Douglas are essentially the same.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Behroozi et al. (US 2013/0258950 A1) in view of Wang (US 2015/0117247 A1).

For claim 1 Behroozi teaches a method (see paragraph 19 “a method in a mesh network), comprising: 
receiving, by a receiving radio node in a wireless mesh network, a first set of link quantification messages that were transmitted at a maximum transmit power level by a transmitting radio node in the wireless mesh network (see paragraph 19-23 “receiving information (messages) at the maximum power transmission, wherein the maximum transmission is gradually decreased to quantify the path losses of the link”); 
receiving, by the receiving radio node in the wireless mesh network, at least portions of a subsequent sets of link quantification messages that were transmitted at lower power levels below the maximum transmit power level by the transmitting radio node in the wireless mesh network (see paragraph 19-23 “receiving information (messages) at the maximum power transmission, wherein the maximum transmission is gradually decreased to quantify the path losses of the link”); 
detecting, by the receiving radio node from the subsequent sets of link quantification messages, one of the lower power levels at which the receiving radio node experiences measurable packet error rate (see paragraph 19-23 “receiving information (messages) at the maximum power transmission, wherein the maximum transmission is gradually decreased to quantify the path losses of the link” and paragraph 30 “an optimal transmission power level can be determined for the particular link quality (SNR)”); 
storing the power level at which the receiving radio node experiences measurable packet error rate as an indication of noise on a link between the receiving node and the transmitting node (see Fig. 4 “optimal Transmission power (dBm) versus Optimal SNR” and Fig. 6 “signal transmitted at varying power levels and calculating a range of transmission path losses”); and 
receiving subsequent sets of link quantification messages in which each subsequent set of link quantification messages was transmitted at a unique discrete lower power level (see Paragraph 29 and Fig. 3 “a power transmission level resulted in 100dB path loss”, Fig. 4 “optimal Transmission power (dBm) versus Optimal SNR”, and Fig. 6 “signal transmitted at varying power levels and calculating a range of transmission path losses”).
Behroozi does not explicitly teach storing the power level and packet error rate.
However, Gallien teaches in addition, the path loss value may also be obtained by looking up a table, querying a database, or in another manner requiring no calculation. For example, a plurality of transmit power values, receive power corresponding to the transmit power values, and corresponding path loss values are stored in the database and the path loss value may be obtained by searching for a corresponding transmit power value and receive power (see Wang: paragraph 142).
Thus, it would a have been obvious to a person of ordinary skill in  the art before the effective filing data of claimed invention to use the teachings of Wang in the path loss method of Behroozi in order to store the values of Fig. 3 and Fig. 4 of Behroozi in a lookup table or database, and search or querying the lookup table or the database, without any further calculation (see Wang: paragraph 142).

           For claim 2 Behroozi in view of Wang teaches the method, wherein storing the power level at which the receiving radio node experiences measurable packet error rate comprises: 
storing the power level at which the receiving radio node experiences measurable packet error rate as an indication of transient noise on the link between the receiving node and the transmitting node (see Behroozi: Fig. 3 and Fig. 4 and Wang paragraph 142).

           For claim 3 Behroozi in view of Wang teaches the method, further comprising: calculating an approximation of a signal to noise ratio for the link between the receiving node and the transmitting node using the maximum transmit power level and the power level at which the receiving radio node experiences measurable packet error rate (see Behroozi: Fig. 3 and Fig. 4 and Wang paragraph 142).

           For claim 4 Behroozi in view of Wang teaches the method, further comprising: determining, from the first set of link quantification messages, a received signal strength indication for the link between the receiving node and the transmitting node to quantify a noise level for the link between the receiving node and the transmitting node (see Behroozi: Fig. 3 and Fig. 4 and Wang paragraph 142).

           For claim 5 Behroozi in view of Wang teaches the method, wherein determining the received signal strength indication comprises: calculating individual received signal strength indications for each of the messages of the first set of link quantification messages; and determining an average received signal strength indication from the calculated individual received signal strength indications (see Behroozi: Fig. 7 “a received signal strength of the reference signals”, and paragraph 38 “measure the signal strength and power level” and a person of ordinary skill can perform average of calculated individual received signal strength-although Behroozi teaches averaging function as well in paragraph 28, Fig. 3 and Fig. 4, Fig. 7).

           For claim 7 Behroozi in view of Wang teaches the method, wherein detecting one of the lower power levels at which the receiving radio node experiences measurable packet error rate comprises: 
determining, by the receiving radio node, that one or more link quantification messages of one of the sets of link quantification messages was not received(see Behroozi: Fig. 3 and Fig. 4 and as discussed in claim 1); and 
associating a transmit power level of the one of the sets of link quantification messages as the lower power level at which the receiving radio node experiences measurable packet error rate (see Behroozi: Fig. 3 and Fig. 4 and as discussed in claim 1).

           For claim 8 Behroozi in view of Wang teaches the method, further comprising: receiving, by the receiving radio node, proximity check messages from endpoint devices; and storing endpoint device identifiers (see Behroozi: paragraphs 7-8 “the identified neighbor affected by the signals transmitted from an access point”, paragraph 25 “proximity of neighboring access nodes” and as discussed in claim 1).
6.	Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Behroozi et al. (US 2013/0258950 A1) in view of  Wang (US 2015/0117247 A1) further in view of Zhuang et al. (US 2011/0110230 A1).

For claim 6 Behroozi in view of Wang with exception of aggregate teaches the method, further comprising: transmitting link quantification information to an aggregator, the link quantification information comprising a node identifier of the transmitting radio node, a node identifier of the receiving radio node, the determined received signal strength indication for the link between the receiving node and the transmitting node, and the lower power level at which the receiving radio node experiences measurable packet error rate for the link between the receiving node and the transmitting node (as discussed in claim 1).
However, Zhuang teaches the analyzer 212 is configured to analyze the link(s) of a wireless path and the wireless path in the wireless multi-hop network. For example, the analyzer 212 is configured to collect statistics of the BER of the link(s); or the analyzer 212 is configured to obtain status of the link(s), including break of the link(s ), connection of the link(s ), or combination thereof, and analyze the connectivity of the link(s) according to the information such as Received Signal Strength Indicator (RSSI) of the link(s) (see Zhuang: paragraph 34).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Zhuang in the combined transmission power characterization of links of Wang and Behroozi in order to for an aggregator (analyzer) to analyze link (s) status in wireless network and provide causes of errors or faults (see Zhuang: paragraph 34).
 
           For claim 9 Behroozi in view of Wang  further in view of Zhuang teaches the method, further comprising: transmitting the endpoint device identifiers to an aggregator (as discussed in claim 1 and claim 6).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127. The examiner can normally be reached Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415